DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022, 2/19/2020, 6/19/2019, and 6/6/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Species A: FIGS. 9- 12B as described in [0074], [0076], [ 0110], [ 0113]-[ 0115], and [ 0119], covered by at least Claim(s) 14-21 and 25-28, possibly also by Claim(s) 1-13 in the reply filed on 5/3/2022 is acknowledged.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Since Claim(s) 5-8 are missing, Claim(s) 9-39 are thereby misnumbered, and been renumbered to Claim(s) 5-35.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9-10 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “first circuitry enabled to drive at least one of the port sonar transducer or the starboard sonar transducer with a sonar waveform to insonify a first area; second circuitry enabled to: receive, from the port tailfin sonar transducer, a port sonar echo signal indicative of the port sonar echo from the first area; receive, from the starboard sonar transducer, a starboard sonar echo signal indicative of the starboard sonar echo from the first area; and interpret the port sonar echo signal and the starboard sonar echo signal to generate an image of the first area, wherein the port sonar echo and the starboard sonar echo are reflected from the sonar waveform at the first area”.  For seismic echoes - "interpreting received seismic signals to identify possible locations of hydrocarbons" for example, generally requiring a human expert to look at the display of recorded seismic signals) - it is not clear how "circuitry" can "interpret" when generally in a seismic context, at least historically, it required a human expert.

Claim 10 recites “a vessel for underwater sonar imaging, the vessel comprising: a vessel body having a longitudinal axis and a nosecone, wherein the vessel body is enabled to move underwater along the longitudinal axis; a first sonar transducer located at the nosecone; a second sonar transducer located at the nosecone; wherein the first sonar transducer and the second sonar transducer are enabled to insonify a downward direction with respect to the vessel body”.

Claim  24 recites “the vessel is enabled for autonomous operation”. "enabled for autonomous operation" is interpreted as "capable of autonomous operation" which is further interpreted as "can operate autonomously",

Furthermore, there is a lack of patentable weight to the use of enable in claim(s) 9-10, and 24.  It looks like desired outcome or intended use. Consider that "the vessel body is enabled to move under water" is the same in meaning as "the vessel is capable of moving underwater", which is the same as "the vessel can move underwater" - which is where one of ordinary skilled in the art before the effective filing date of the claimed invention would get the desired outcome or intended use aspect; it is not recited that "the vessel moves under water" (a positive recitation) or even "the vessel is configured to move underwater" (which seems to be ok in patent claiming - maybe as functional claim language). So maybe, no patentable weight.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “the first sonar transducer and the second sonar transducer are exposed at the nosecone”; Claim 14 recites “the first sonar transducer and the second sonar transducer are located internal to the nosecone, wherein the nosecone further comprises a cover enabled to transmit sonar” waves it is confusing, how are the nosecone is covered, yet exposed.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “the vessel is enabled for autonomous operation” in Claim 24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation, "wherein the vessel is enabled for autonomous operation" suggests, pretty strongly to the examiner, an interpretation as "wherein the vessel has means for autonomous operation". In other words, "the vessel is enabled for" looks to the examiner like a "nonce word".  T6he examiner therefore interprets that "enabled for" is considered a nonce word, so triggering the 112(f) interpretation. Furthermore, the claim only covers the structure disclosed in the specification for autonomous operation.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

As best understood by the Examiner, in view on the rejections of the Claim(s) under 35 USC § 112 above, Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2016/0207602 A1) in view of Ivanov (US 2018/0224544 A1)
Referring to Claim 1, Clark teaches a vessel (FIG.1:140) for underwater sonar imaging (FIG.1, [0014]: "As shown in FIG. 1, the trolling motor 120 may be coupled or mounted to a stern of the watercraft 140. In some instances, the trolling motor 120 may be coupled or mounted to another part of the watercraft 140, such as, e.g., a bow of the watercraft 140 or some other useful part of the watercraft 140"), the vessel comprising:
a vessel body having a longitudinal axis (FIG.1) and having a nosecone (FIG.1: 128), and 
a port sonar transducer located at the nosecone ([0014]: ''The trolling motor 120 includes a housing 126 that encapsulates the motor, and the housing 126 includes a nosecone 128 having a transducer array (not shown) incorporated therein" and 210 of FIG.2, [0022]: "The transducer array may include multiple transducer elements including one or more of a right scanning transducer, left scanning transducer, a down scanning transducer, and a conical down beam transducer");
wherein the vessel body is enabled to move underwater along the longitudinal axis (FIG.1, [0014]: "During operation, the motor is configured to drive the propeller 122 to provide thrust for the watercraft 140 in water, such as a body of water 102. The shaft 124 may be configured to rotate relative to the watercraft 140 to allow steering of the watercraft 140 via user interaction with a handle 130 in the body of water 102 during operation of the motor'' and [0015]: "the trolling motor 120 is a stand-alone device that may be coupled to the watercraft 140 and deployed in the body of water 102. The watercraft 140 may be configured to float on a surface 104 of the body of water 102. During operation, the transducer array incorporated within the nosecone 128 of the housing 126 may be configured for imaging various environmental features");
a starboard sonar transducer located at the nosecone ([0014] "The trolling motor 120 includes a housing 126 that encapsulates the motor, and the housing 126 includes a nosecone 128 having a transducer array (not shown) incorporated therein" and 210 of FIG.2, [0022]: "The transducer array may include multiple transducer elements including one or more of a right scanning transducer, left scanning transducer, a down scanning transducer, and a conical down beam transducer'');
Clark doesn’t explicitly teach at least two tailfins. including a port tailfin and a starboard tailfin, wherein the vessel body is enabled to move underwater along the longitudinal axis; a port tailfin sonar transducer located at the port tailfin: a starboard tailfin sonar transducer located at the starboard tailfin; wherein the port sonar transducer and the starboard sonar transducer are enabled to insonify a downward direction with respect to the vessel body; wherein the port tailfin sonar transducer is enabled to receive a port sonar echo from the port sonar transducer; wherein the starboard tailfin sonar transducer is enabled to receive a starboard sonar echo from the starboard sonar transducer.
Ivanov teaches at least two tailfins ([0039]: support structure such as, for example, a submersible glider, using standard underwater technologies known to one skilled in the art);  including a port tailfin ([0039]: port sonar transducer 102P) and a starboard tailfin ([0039]: a starboard sonar transducer 102S), 
a port tailfin sonar transducer located at the port tailfin ([0039]: port sonar transducer 102P mounted to a support structure such as, for example, a submersible glider, using standard underwater technologies known to one skilled in the art. The sonar transducers 102P, 102S and the support structure are configured such that longitudinal extensions of the sonar transducers 102P, 102S form an angled forward triangle. While during scanning operation the sonar transducers 102P, 102S are moved along a forward moving direction 10.1—indicated by the block arrow in FIGS. 1a to 1c; fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2);
a starboard tailfin sonar transducer located at the starboard tailfin ([0039]: a starboard sonar transducer 102S mounted to a support structure such as, for example, a submersible glider, using standard underwater technologies known to one skilled in the art. The sonar transducers 102P, 102S and the support structure are configured such that longitudinal extensions of the sonar transducers 102P, 102S form an angled forward triangle. While during scanning operation the sonar transducers 102P, 102S are moved along a forward moving direction 10.1—indicated by the block arrow in FIGS. 1a to 1c; fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2 ):
wherein the port sonar transducer and the starboard sonar transducer are enabled to insonify a downward direction with respect to the vessel body ([0039]: fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2);
wherein the port tailfin sonar transducer is enabled to receive a port sonar echo from the port sonar transducer ([0042]: Following transmission of sonar pulses from the port 102P and the starboard transducer 102S, the processed sonar echo return signals are color coded based on signal strength, and provided to a computer monitor for imaging as angled “water fall traces” drawn at angles η′ to the forward direction 10.2 to form a scaled down 2-D image of the mapped area of depth r and width s resulting in an undistorted, overlapped, gap-free frontal view of the mapped area—I, K, B, D, and F—in front of the sonar transducers 102P, 102S as they are moved forward 10.2 at a constant speed, revealing structures/objects 14);
wherein the starboard tailfin sonar transducer is enabled to receive a starboard sonar echo from the starboard sonar transducer ([0042]: Following transmission of sonar pulses from the port 102P and the starboard transducer 102S, the processed sonar echo return signals are color coded based on signal strength, and provided to a computer monitor for imaging as angled “water fall traces” drawn at angles η′ to the forward direction 10.2 to form a scaled down 2-D image of the mapped area of depth r and width s resulting in an undistorted, overlapped, gap-free frontal view of the mapped area—I, K, B, D, and F—in front of the sonar transducers 102P, 102S as they are moved forward 10.2 at a constant speed, revealing structures/objects 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark with the invention of  Ivanov for the purpose of providing a system that enables use of the high resolution sonar transducers for forward mapping, and is simple and cost effective to implement in order to attack targets at an angle to the forward direction, which minimizes a surface backscatter and maximizes angular sensitivity in the forward direction which gradually recedes towards port and starboard and further to facilitate angled sonar beams that lead to hit targets multiple times as the system progresses in the forward direction, thus compounding detection at various angles and provide gap-free mapping and enables depth profiling along the path ahead.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
	
Referring to Claim 2, Ivanov teaches the vessel of claim 1, wherein the downward direction extends below and ahead of the vessel body ([0039]: fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2).

Referring to Claim 3, Ivanov teaches wherein the downward direction extends downwards at a declination angle with respect to the longitudinal axis ([0039]: fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2).

Referring to Claim 4, Ivanov teaches the vessel of claim 3, wherein the declination angle is selected from an angle between 30o to 60o ([0039]: fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2).

Claim 5-8 (Missing)

Referring to Claim 5, Ivanov teaches the vessel of claim 1, further comprising:
a port side sonar transducer located at the port side ([0039]: port sonar transducer 102P mounted to a support structure such as, for example, a submersible glider, using standard underwater technologies known to one skilled in the art. The sonar transducers 102P, 102S and the support structure are configured such that longitudinal extensions of the sonar transducers 102P, 102S form an angled forward triangle. While during scanning operation the sonar transducers 102P, 102S are moved along a forward moving direction 10.1—indicated by the block arrow in FIGS. 1a to 1c; fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2);
and a starboard side sonar transducer located at the starboard side ([0039]: a starboard sonar transducer 102S mounted to a support structure such as, for example, a submersible glider, using standard underwater technologies known to one skilled in the art. The sonar transducers 102P, 102S and the support structure are configured such that longitudinal extensions of the sonar transducers 102P, 102S form an angled forward triangle. While during scanning operation the sonar transducers 102P, 102S are moved along a forward moving direction 10.1—indicated by the block arrow in FIGS. 1a to 1c; fan-shaped beams 104P, 104S transmitted from the sonar transducers 102P, 102S are forming two planes oriented forwardly downwardly such that the fan-shaped beams 104P, 104S form scan lines 106P, 106S oriented at a scan angle η′ to a vertical projection 10.2 of the forward moving direction 10.1 onto the sea floor 12 with the scan angle η′ being greater than 0 and smaller than π/2 ).

Referring to Claim 6, Clark teaches the vessel of claim 1, wherein the vessel is an unmanned underwater vessel ([0037]: In one implementation, the marine electronics device 400 may be capable of steering a vessel and controlling the speed of the vessel, i.e., autopilot).

Referring to Claim 7, Clark teaches the vessel of claim 1, wherein the vessel is a tow body (Fig. 1: inherent; a watercraft 140 (e.g., boat) could simply become a towing vessel according to one of ordinary skill in the art before the effective filing date of the claimed invention).

Referring to Claim 8, Clark teaches the vessel of claim 1, wherein the vessel is enabled for autonomous operation ([0037]: In one implementation, the marine electronics device 400 may be capable of steering a vessel and controlling the speed of the vessel, i.e., autopilot).

Referring to Claim 9, Ivanov teaches the vessel of claim 1, further comprising:
first circuitry enabled to drive at least one of the port sonar transducer or the starboard sonar transducer with a sonar waveform to insonify a first area ([0069]: Referring to FIG. 4a, a data acquisition/processing system and method for use in the forward scanning sonar system 100 is provided, enabling generation of gap-free images while the port and starboard sonar pulses are transmitted simultaneously. The system comprises two channels—port (1) and starboard (2)—interposed between the respective sonar transducers 102P, 102S and processor 152 such as, for example, a FPGA, with both channels having similar components. The two channels are synchronized and operable in simultaneous fashion. Each channel is of standard design and comprises, for example, the following components: D/A convertor (DAC); High-voltage transmitter (Tx); T/R switch; Amplifiers (Gain); Low-pass filter (LPF); A/D converter (ADC), digital Demodulator (Dem); and serializer (not shown). The components of the two channels and the processor 152 are, for example, disposed on a Printed Circuit Board (PCB) 150.);
second circuitry ([0069]: Referring to FIG. 4a, a data acquisition/processing system and method for use in the forward scanning sonar system 100 is provided, enabling generation of gap-free images while the port and starboard sonar pulses are transmitted simultaneously. The system comprises two channels—port (1) and starboard (2)—interposed between the respective sonar transducers 102P, 102S and processor 152 such as, for example, a FPGA, with both channels having similar components. The two channels are synchronized and operable in simultaneous fashion. Each channel is of standard design and comprises, for example, the following components: D/A convertor (DAC); High-voltage transmitter (Tx); T/R switch; Amplifiers (Gain); Low-pass filter (LPF); A/D converter (ADC), digital Demodulator (Dem); and serializer (not shown). The components of the two channels and the processor 152 are, for example, disposed on a Printed Circuit Board (PCB) 150.) enabled to:
receive, from the port tailfin sonar transducer, a port sonar echo signal indicative of the port sonar echo from the first area ([0067]: The fan-shaped beams 104 of the sonar transducers form converging beam planes oriented forwardly downwardly and at a scan angle to the forward moving direction 10.1 with the scan angle being greater than 0 and smaller than π/2 and intersect each other. While moving along the forward moving direction, the port sonar transducer 102.sub.P receives port sonar return signals from the port or starboard sonar pulses and the starboard sonar transducer 102.sub.S receives starboard sonar return signals from the starboard or port sonar pulses depending on user controls and transducer configuration. The port sonar return signals and the starboard sonar return signals are received, converted into port sonar return data and starboard sonar return data, respectively, or vice versa, and provided to a DSP processor or FPGA. Using the processor, port imaging data are determined in dependence upon the port sonar return data and starboard imaging data are determined in dependence upon the starboard sonar return data. The port imaging data and the starboard imaging data are then combined and passed on to a topside computer for real time visualization, playback, and storage);
receive, from the starboard sonar transducer, a starboard sonar echo signal indicative of the starboard sonar echo from the first area ([0067]: The fan-shaped beams 104 of the sonar transducers form converging beam planes oriented forwardly downwardly and at a scan angle to the forward moving direction 10.1 with the scan angle being greater than 0 and smaller than π/2 and intersect each other. While moving along the forward moving direction, the port sonar transducer 102.sub.P receives port sonar return signals from the port or starboard sonar pulses and the starboard sonar transducer 102.sub.S receives starboard sonar return signals from the starboard or port sonar pulses depending on user controls and transducer configuration. The port sonar return signals and the starboard sonar return signals are received, converted into port sonar return data and starboard sonar return data, respectively, or vice versa, and provided to a DSP processor or FPGA. Using the processor, port imaging data are determined in dependence upon the port sonar return data and starboard imaging data are determined in dependence upon the starboard sonar return data. The port imaging data and the starboard imaging data are then combined and passed on to a topside computer for real time visualization, playback, and storage); and 
interpret the port sonar echo signal and the starboard sonar echo signal to generate an image of the first area, wherein the port sonar echo and the starboard sonar echo are reflected from the sonar waveform at the first area ([0067]: Using the processor, port imaging data are determined in dependence upon the port sonar return data and starboard imaging data are determined in dependence upon the starboard sonar return data. The port imaging data and the starboard imaging data are then combined and passed on to a topside computer for real time visualization, playback, and storage).

As best understood by the Examiner, in view on the rejections of the Claim(s) under 35 USC § 112 above, Claim(s) 10-12, 14-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of view of Jones (US 4,199,746).
Referring to Claim 10, Clark teaches a vessel for underwater sonar imaging (FIG.1: 140; [0014]: "As shown in FIG. 1, the trolling motor 120 may be coupled or mounted to a stern of the watercraft 140. In some instances, the trolling motor 120 may be coupled or mounted to another part of the watercraft 140, such as, e.g., a bow of the watercraft 140 or some other useful part of the watercraft 140"), the vessel comprising:
a vessel body having a longitudinal axis (Fig. 1) and a nosecone (FIG.1: 128) wherein the vessel body is enabled to move underwater along the longitudinal axis (FIG.1, [0014]: "During operation, the motor is configured to drive the propeller 122 to provide thrust for the watercraft 140 in water, such as a body of water 102. The shaft 124 may be configured to rotate relative to the watercraft 140 to allow steering of the watercraft 140 via user interaction with a handle 130 in the body of water 102 during operation of the motor'' and [0015]: "the trolling motor 120 is a stand-alone device that may be coupled to the watercraft 140 and deployed in the body of water 102. The watercraft 140 may be configured to float on a surface 104 of the body of water 102. During operation, the transducer array incorporated within the nosecone 128 of the housing 126 may be configured for imaging various environmental features");
a first sonar transducer located at the nosecone ([0014]: “The trolling motor 120 includes a housing 126 that encapsulates the motor, and the housing 126 includes a nosecone 128 having a transducer array (not shown) incorporated therein” and FIG.2: 210; [0022]: “The transducer array may include multiple transducer elements including one or more of a right scanning transducer, left scanning transducer, a down scanning transducer, and a conical down beam transducer”);
a second sonar transducer located at the nosecone ([0014] "The trolling motor 120 includes a housing 126 that encapsulates the motor, and the housing 126 includes a nosecone 128 having a transducer array (not shown) incorporated therein" and FIG.2: 210; [0022] "The transducer array may include multiple transducer elements including one or more of a right scanning transducer, left scanning transducer, a down scanning transducer, and a conical down beam transducer'');
Clark doesn’t explicitly teach the first sonar transducer and the second sonar transducer are enabled to insonify a downward direction with respect to the vessel body. 
Jones teaches the first sonar transducer and the second sonar transducer are enabled to insonify a downward direction with respect to the vessel body (FIG.1, col .3, Ln 4-11: "Referring now to FIG. 1, an underwater carrier vehicle 1 O at an altitude H above the bottom 12 proceeds 5 along a course line, the projection of which on the bottom is designated C. Side looking sonar apparatus on the carrier vehicle includes a transmitter transducer which periodically provides pulses 14 and 14 of acoustic energy which insonify areas on the bottom to the starboard and port sides").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark with the invention of  Jones for the purpose of allowing for efficient target identification (See Jones, col.3, In 4-18 and Clark, [0024]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 11, Jones teaches the vessel of claim 14, wherein the first sonar transducer and the second sonar transducer are segmented transducers (FIG.5, col.3, Ln 65-66: "FIG. 5 illustrates a plurality of active elements 24 arranged end to end along the line 30"), that include a plurality of individual sonar channels (col. 10, Ln 10-13: "With the present invention therefore only 45 separate elements and signal processing channels would be required").

Referring to Claim 12, Jones teaches the vessel of claim 14, wherein the first sonar transducer and the second sonar transducer are oriented along a curve having a focal point corresponding to a radius of the curve (FIG.5,6A,68, col. 3, In 67 . col. 4, In 7: "FIG. 6A is a view along line VI--VI of FIG. 5 and illustrates an element 24 having an active face lying along the curved line 30 (enlarged in FIG. 6A for clarity). A line 32 represents the perpendicular to the active face of element 24. As is customarily done, the active elements are given a certain depression angle by rotating each element about the imaginary line 30 to result in an orientation illustrated in FIG. 68 wherein the active element 24 has a depression angle off"').

Referring to Claim 14, Clark teaches the vessel of claim 14, wherein the first sonar transducer and the second sonar transducer are located internal to the nosecone, wherein the nosecone further comprises a cover enabled to transmit sonar waves (FIG.1: 126; [0014]: "The trolling motor 120 includes a housing 126 that encapsulates the motor, and the housing126 includes a nosecone 128 having a transducer array (not shown) incorporated therein. The housing 126 may be configured to enclose the motor within a waterproof capsule that is impervious to water. The housing 126 and the nosecone 128 may be formed with a hydrodynamic profile or hydrodynamic contour, such as a torpedo shape").

Referring to Claim 15, Clark doesn’t explicitly teach the first sonar transducer and the second sonar transducer are oriented at an angle between 80o and 100o with respect to each other; however, Clark does disclose The transducer array 210 may include a spotlight transducer array having multiple scanning transducers. The transducer array may include multiple transducer elements including one or more of a right scanning transducer, left scanning transducer, a down scanning transducer, and a conical down beam transducer. The sonar data generated and transmitted by the transducer array 210 may be used for imaging environmental features in the body of water 102 ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark for the purpose of providing the transducers at any required angles since it allows for using the system for left/right/down scanning as required thereby, arriving by the routine experimentation of Clark and Jones.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 16, Clark as modified doesn’t explicitly teach the nosecone further comprises a first V-shaped channel containing the first sonar transducer and a second V-shaped channel containing the second sonar transducer; however, Jones discloses: FIG. 6A is a view along line VI--VI of FIG. 5 and illustrates an element 24 having an active face lying along the curved line 30 (enlarged in FIG. 6A for clarity). A line 32 represents the perpendicular to the active face of element 24. As is customarily done, the active elements are given a certain depression angle by rotating each element about the imaginary line 30 to result in an orientation illustrated in FIG. 6B wherein the active element 24 has a depression angle off. Such depression angle would also normally be imparted to the active elements of FIG. 3 (FIG.6A, col.3, In 67 - col.4, Ln 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark with the invention of Jones for the purpose of containing the transducers in any required housing such as a channel since it allows for providing the transducers along a curved line as required (See Jones, FIG.6A and Navico, [0014]).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 17, Jones teaches the vessel of claim 20, wherein the first V-shaped channel and the second V-shaped channel are enabled to direct sonar waves respectively emitted by the first sonar transducer and the second sonar transducer (FIG.6A, col.3, Ln 67 - col.4, Ln 9: "FIG. 6A is a view along line VI--VI of FIG. 5 and illustrates an element 24 having an active face lying along the curved line 30 (enlarged in FIG. 6A for clarity). A line 32 represents the perpendicular to the active face of element 24. As is customarily done, the active elements are given a certain depression angle by rotating each element about the imaginary line 30 to result in an orientation illustrated in FIG. 68 wherein the active element 24 has a depression angle off. Such depression angle would also normally be imparted to the active elements of FIG. 3").

Referring to Claim 18-20, (Withdrawn).

Referring to Claim 21, Jones teaches the vessel of claim 14, further comprising:
a port side sonar transducer located at a port side (FIG.18, 19, col. 9, Ln 21-28: FIG. 19 is an elevational view looking at the rear of the carrier vehicle 10. With the transmitter transducer (not shown) and the apparatus for example of FIG. 18 mounted on the carrier vehicle 10, the area of coverage will be that defined by the solid contours 90, for the starboard, and 90' for the port side. Corresponding port angles, ranges, etc. have been given prime reference characters);
a starboard side sonar transducer located at a starboard side (FIG.18, 19, col. 9, Ln 21-28: FIG. 19 is an elevational view looking at the rear of the carrier vehicle 10. With the transmitter transducer (not shown) and the apparatus for example of FIG. 18 mounted on the carrier vehicle 10, the area of coverage will be that defined by the solid contours 90, for the starboard, and 90' for the port side. Corresponding port angles, ranges, etc. have been given prime reference characters)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark with the invention of Jones for the purpose of providing the transducers at both starboard and port sides as per the other embodiment of Jones (See 80-1 to 80-17, FIG.18) for the system of Navico/Jones since it allows for efficient insonification on all sides of the vessel as required (See Jones, col.3, In 4-16)..  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 22, Clark teaches the vessel of claim 14, wherein the vessel is an unmanned underwater vessel ([0037]: In one implementation, the marine electronics device 400 may be capable of steering a vessel and controlling the speed of the vessel, i.e., autopilot)

Referring to Claim 23, Clark teaches the vessel of claim 14, wherein the vessel is a tow body (Fig. 1: inherent; a watercraft 140 (e.g., boat) could simply become a towing vessel according to one of ordinary skill in the art before the effective filing date of the claimed invention).

Referring to Claim 24, Clark teaches the vessel of claim 14, wherein the vessel is enabled for autonomous operation ([0037]: In one implementation, the marine electronics device 400 may be capable of steering a vessel and controlling the speed of the vessel, i.e., autopilot)

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Jones as applied to Claim(s) 14 above, and further in view of Farruggia (US 2010/0042389 A1)
Referring to Claim 13, Clark doesn’t explicitly teach the first sonar transducer and the second sonar transducer are exposed at the nosecone.
Farruggia teaches the first sonar transducer and the second sonar transducer are exposed at the nosecone ([0026]-[0028] "The surface is either: an exposed window surface, or an exposed active transducing surface that is part of a transducer and is outside any sealed chamber that may be associated with the device").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark with the invention of Farruggia for the purpose of providing efficient and critical performance of the device for arriving by routine experimentation at including the exposed transducers of Clark/Jones/Farruggia for the nosecone transducers of Clark).  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Referring to Claim(s) 25-35, (Withdrawn). 

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645